
	

113 S400 IS: Corps of Engineers Recreation Improvement Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 400
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Boozman (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Lands Recreation Enhancement Act to
		  include the Corps of Engineers as a Federal land management agency, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Corps of Engineers Recreation
			 Improvement Act.
		2.Amendments
			(a)DefinitionsSection
			 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801) is
			 amended—
				(1)in paragraph (4),
			 by inserting the Corps of Engineers, after Bureau of
			 Reclamation,;
				(2)in paragraph
			 (10)—
					(A)in subparagraph
			 (A), by striking and after the semicolon;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)the Secretary of
				the Army, with respect to the Corps of
				Engineers.
							;
				and
					(3)in paragraph
			 (11), by inserting , the Secretary of the Army, after
			 Interior.
				(b)Recreation fee
			 authoritySection 803 of the Federal Lands Recreation Enhancement
			 Act (16 U.S.C. 6802) is amended—
				(1)in subsection
			 (d)(1), in the matter preceding subparagraph (A), by inserting the Corps
			 of Engineers, after Forest Service,;
				(2)in subsection
			 (f), in the matter preceding paragraph (1), by inserting the Corps of
			 Engineers, after Reclamation,; and
				(3)in subsection
			 (g)(2), in the matter preceding subparagraph (A), by inserting the Corps
			 of Engineers, after Land Management,.
				
